         Case: 4:21-cv-00914-NCC Doc. #: 1 Filed: 07/26/21 Page: 1 of 8 PageID #: 1


   RECEIVED
   JUL 26 2021
  U. S. DISTRICT COURT                   UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MO                   EASTERN DISTRICT OF MISSOURI
         St LOUIS
                                          _ _ _ _ _ _ _ _DIVISION


                                                               )
                                                               )
                                                               )
         Plaintiff( s),                                        )
                                                               )
       V.                                                      )      Case No. - - - - - - - -

            tiut Vll'tve f/rr,vo 1Ml'fltl                      )
                                                               )
                                                                          (to be assigned by Clerk of District Court)

                                                               )
                                                               )      JURY TRIAL DEMANDED
                                                               )
                                                               )
        Defendant(s). (Enter above the full name(s)            )
        of all defendants in this lawsuit. Please              )
        attach additional sheets if necessary.)                )


                               EMPLOYMENT DISCRIMINATION COMPLAINT

                · 1.      This employment discrimination lawsuit is based ori (check only those that apply):


            ~ t i e VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e,' et seq., for
                employment discrimination on the basis of race, color, religion, gender, or national origin.
               NOTE: In order to bring suit in federal district court under Title VII, you must first obtain
                a right-to-sue letter from the Equal Employment Opportunity Commission.

                 Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621, et seq., for
                 employment discrimination on the basis of age (age 40 or older).
                 NOTE: In order to bring suit in federal district court under the Age Discrimination in
                 Employment Act, you must first file charges with the Equal Employment Opportunity
                 Commission.·

                 Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et seq.,
                 for employment discrimination on the basis qf disability.
                 NOTE: In order to bring suit in federal district court under the Americans with
                 Disabilities Act, you must first obtain a right-to-sue letter'Jrom the Equal Employment
                 Opportunity Commission.
Case: 4:21-cv-00914-NCC Doc. #: 1 Filed: 07/26/21 Page: 2 of 8 PageID #: 2




     Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701, et seq., for employment
     discrimination on the basis of a disability by an employer which constitutes a program or
     activity receiving federal financial assistance.
     NOTE: In order to bring suit in federal district court under the Rehabilitation Act of 1973,
     you must first file charges with the appropriate,Equal Employment Office representative or
     agency.

     Other (Describe)




                                                    PARTIES

     2.                                                  -~S_.~il~E~~-o/l..~0~--------
            Plaintiffs name: _ _,_Ji--.,,,.f;_5S......,_.i€
                                                       ...

            Plaintiff s address: --=2"-lo=--S---=G'--'-J-l-'-'£'-'J.-'----'-V_Jtl,_._H_,.__\__c=·D~c)"'-"{L~--(
                                                                                                           ------
                                               Street address or P.O. Box


                                                  City/ County/ State/Zip Code


                                                  Area code and telephone number

     3.     Defendant'sname:                _/fLU€ \jJtrlUc ~,v))y fr111tJ
            Defendant's address:                Soo w;f5tf,,u{<R>t!) ltv~
                                                  Street address or P.O. Box


                                                  City/County/Stale/ Zip Code

                                                   311/- '637- /36 o
                                                  Area code and telephone number

NOTE: IF THERE ARE ADDITIONAL PLAINTIFFS OR DEFENDANTS, PLEASE
PROVIDE THEIR NAMES, ADDRESSES AND TELEPHONE NUMBERS ON A
SEPARATE SHEET OF PAPER.


                                                              2
Case: 4:21-cv-00914-NCC Doc. #: 1 Filed: 07/26/21 Page: 3 of 8 PageID #: 3




       4.      If you are claiming that the discriminatory conduct occurred at a different location,
please provide the following information:

(Street Address)                       (City/County)                  (State)   (Zip Code)

        5.      When did the discrimination occur? Please give the date or time period:

         3- I -     '2,0'Z..-{


                                 ADMINISTRATIVE PROCEDURES

        6.      Did_you file a charge of discrimination against the defendant(s) with the Missouri

Commission on Human Rights?

        fives            Date filed:   ·7-2 J -       ZDZ I
        fiNo
        7.     -Did you file a charge of discrimination against the defendant(s) with the Equal

Employment Opportunity Commission or other federal agency?

       R      Yes                            z_,_-2,,o,::___Z,____c/_ _ _ __
                                      -7!..__-
                        Date filed: _ _




        8.      Have you received a Notice of Right-to-Sue Letter?

                ___fives                                  ilNo
If yes, please attach a copy of the letter to this complaint.

        9.     If you are claiming age discrimination, check one of the following:

        _ _60 days or more have passed since I filed my charge of age discrimination with the

Equal Employment Opportunity Commission.

       _ _fewer than 60 days have passed since I filed my charge of age discrimination with the

Equal Employment Opportunity Commission.


                                                     3
Case: 4:21-cv-00914-NCC Doc. #: 1 Filed: 07/26/21 Page: 4 of 8 PageID #: 4




                                NATURE OF THE CASE

    10.     The conduct complained of in this lawsuit involves (check only those that apply):

                  failure to hire me

            _iL"termination of my employment

            __ failure to promote me

            __ failure to accommodate my disability

            __ terms and conditions ofmy employment differ from those ofsimilar employees

            ___0etaliation

            ___.Uharassment

            __ other conduct (specify):




     Did you complain about this same conduct in your charge of discrimination?

            _©es




                                            4
Case: 4:21-cv-00914-NCC Doc. #: 1 Filed: 07/26/21 Page: 5 of 8 PageID #: 5




     11.    I ~~eve that I was discriminated against because of my (check all that apply):

                    race

                    religion

                    national origin

                    color

                    gender

                    disability

                    age (birth year is:

               ;/ other:



     Did you state the same reason(s) in your charge of discrimination?

             [2(Yes                              _Q_No
      ()N &-
          Case: ~ 2oi I I T 1))115Doc.
             1q 4:21-cv-00914-NCC      #: 1 Filed:/)Y
                                   UJ/l(7T-;;7U        Foll,, F11lSc_
                                                    07/26/21             8 PageID or
                                                              Page: 6 ofClA1rv1   #: 6                  /Jo---ClltL

 No --S/fouJ/ A1JC> -/t(/50 wri1n-AJ              vi WI-, !Jcf1/l-1tvt-J'/lrYirs            OO/l.1/i)[- /co 0 i)~/l@

~ • ~ {1-1 i-rflou(flf Wf/fl£ f/w.sr{in/ivyED A.vb 5-N 1111-fr1,11_, Ji;,,,,;rc;,uD
 S'l.fl.£B1/ txJ~   ~Gflt-1tlmlMJ 1{)01£
                                      1
                                                 /Jl/ott1c1J   T<>   to&1/L   S~!lrr)
  I   /151{0 S'C-Of( L /le /()11S             ~JI/)&-   Ti)    e~ lu~17TE,J Uf h>/1, tl/Ldv{r ,R/los7
                                                                                        I
/!fl) D :S~r5T :JO r< € s           ;D    kJ f/-,ctf S l- 0 iT /2€:.5/8/lJ 2:J €{)/ c       yoof:zc oc5( o-f   ftEf2:c:
                                J                                             .
  1/ouht? Te-11-YVJ uVliT60 !                                                         ,
   I ;u76/££Eo s~:c)/ s DcCtJ10.rU /6 J/!Sl1/V/ O/J/ b-Zl-2l>ZJJ /0 u)tf,ctf
 ) ftftJN K.£J/t;;,vL)E0, 11 L s ppo/Cf S' co-;TS 2::£-C!.510/IJ To Tc?i m//Url lG j"IJ{J !
                                          0




 {-rrrtr    Yff       tJf c/V(& r-f,;;-;tn //Cf 0 -f'/tib//.
                                                       .   I
                                                             115 r1m67(J])d:i




           (Attach additional sheets as necessary).


                                                          -
                                                         6
       Case: 4:21-cv-00914-NCC Doc. #: 1 Filed: 07/26/21 Page: 7 of 8 PageID #: 7




               13.     The acts set forth in paragraph 12 of this complaint:

                       ___ui_ are still being committed by the defendant.
                       f i are no longer being committed by the defendant.
                       f i may still be being committed by the defendant.
                                            REQUEST FOR RELIEF

               State briefly and exactly what you want the Court to do for you. Make no legal arguments;

       cite no cases or statu_tes.    (bm{eJ;JSll/fofiJ 1/5 ll)t5/,t j/-S      /(;1J/// l/C £)/111///tsc~
   I           ,



701/rl ~ /11, l l,            b fl)   l>cCL1raJ ~




            14.    Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of
   my knowledge, information, and belief that this complaint: (1) is not being presented for an
   improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
   litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
   modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
   specifically so identified, will likely have evidentiary support after a reasonable opportunity for
   further investigation or discovery; and (4) the complaint otherwise complies with the requirements
   of Rule




                                                        7
 Case: 4:21-cv-00914-NCC Doc. #: 1 Filed: 07/26/21 Page: 8 of 8 PageID #: 8




       I agree to provide the Clerk's Office with any changes to my address where case-related

papers may be served. I understand that my failure to keep a current address on file with the Clerk's

Office may result in the dismissal of my case.

       I declare under penalty of perjury that the foregoing is true and correct.

                      Signed this   20     day of       JJ)/_;{                     , 20 ZI   .

                      Signature of Plaintiff        ~ _g. ~




                                                    8
